DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2008/0002139).
Regarding claim 1, Hashimoto discloses a liquid crystal element that refracts and outputs light (see figures 1-3(b), for instance), comprising: a plurality of unit electrodes each including a first electrode and a second electrode (see pair of electrodes 202 and 203); a plurality of resistance layers (R1, R2, R3, etc.) each disposed corresponding to one of the unit electrodes; a liquid crystal layer (106) including liquid crystal; and a third electrode (108), wherein the resistance layers each have an electrical resistivity that is higher than an electrical resistivity of each of the first electrode and the second electrode and lower than an electrical resistivity of an electric insulator ([0027]; [0063]; [0099]), the unit electrodes (202, 203) and the resistance layers (R1, R2, R3, etc.) are disposed on one side of the liquid crystal layer (106), the third electrode (108) is disposed on an opposite side to the one side of the liquid crystal layer, and the resistance layers (R1, R2, R3, etc.) are each disposed in an area between the first electrode and the second electrode of corresponding one of the unit electrodes when viewed in plan (see figures 2 and 3(a), for instance).
Regarding claim 2, Hashimoto discloses the liquid crystal element according to claim 1, wherein the first electrode and the second electrode (202, 203) are each overlapped with a corresponding one of the resistance layers (R1, R2, R3, etc.) when viewed in plan (fig, 3(a)).
Regarding claim 5, Hashimoto discloses the liquid crystal element according to claim 2, wherein the resistance layers (R1, R2, R3, etc.) each extend from a part thereof that overlaps with a corresponding one of the first electrodes (202) to a part thereof that overlaps with a corresponding one of the second electrodes (203) via the area between the first electrode and the second electrode.
Regarding claim 6, Hashimoto discloses the liquid crystal element according to claim 1, wherein each of the first electrodes (202) and each of the second electrodes (203) are in contact with a corresponding one of the resistance layers (R1, R2, R3, etc.).
Regarding claim 7, Hashimoto discloses the liquid crystal element according to claim 1, wherein one unit electrode (202, 203) of at least two unit electrodes included in the unit electrodes has a width different from a width of the other of the at least two unit electrodes, and widths of the unit electrodes each indicate a distance between a corresponding one of the first electrodes and a corresponding one of the second electrodes (see figure 3(a)).
Regarding claim 9, Hashimoto discloses eyeglasses ([0002]-[0003]) comprising: the liquid crystal element according to claim 1; a controller (4, see figure 9(a)) configured to control a first voltage applied to the first electrode and a second voltage applied to the second electrode; and a pair of temples, wherein the liquid crystal element refracts and outputs light.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Hashimoto discloses the liquid crystal element according to claim 2. However, Hashimoto does not expressly disclose wherein a distance between the first electrode and a corresponding one of the resistance layers is smaller than a thickness of the corresponding one of the resistance layers, and a distance between the second electrode and the corresponding one of the resistance layers is smaller than the thickness of the corresponding one of the resistance layers.
Regarding claim 4, Hashimoto discloses the liquid crystal element according to claim 3. However, Hashimoto does not expressly disclose wherein the distance between the first electrode and the corresponding one of the resistance layers is equal to or smaller than ⅕ of the thickness of the corresponding one of the resistance layers, and the distance between the second electrode and the corresponding one resistance layer is equal to or smaller than ⅕ of the thickness of the corresponding one of the resistance layers.
Regarding claim 8, Hashimoto discloses a deflection element that deflects and outputs light, comprising two liquid crystal elements each of which is the liquid crystal element according to claim 1. However, Hashimoto does not expressly disclose wherein in one liquid crystal element of the two liquid crystal elements, the first electrode and the second electrode extend in a first direction, in the other liquid crystal element of the two liquid crystal elements, the first electrode and the second electrode extend in a second direction perpendicular to the first direction, and the one liquid crystal element and the other crystal element are overlaid one on the other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/16/2022